James H. Pilkinton, Judge. Under Point II of our original opinion we incorrectly referred to Section 15 [Ark. Stat. Ann. § 81-1315(c)], the statute being discussed, as Section 10 (Ark. Stat. Ann. § 81-1310) of the Arkansas Workers’ Compensation Act. One purpose of this supplemental opinion is to correct this citation. Since our initial opinion, the Arkansas Supreme Court has provided further clarification of Ark. Stat. Ann. § 81-1315(c) (Repl. 1976) in the case of Doyle’s Concrete Finishers et al v. Moppin, Guardian, et al, 268 Ark. 167, 594, S.W. 2d 243 (1980). We are fully aware of the holding in Doyle’s Concrete Finishers that the dependency of a minor child is no longer a conclusive presumption in workers’ compensation cases. However, the recent decision in the Doyle case, supra, does not call for a change in the result of the case before us. Here the Commission found that the child, Craig Richard, was dependent upon his father, Frank Richard. There was uncontroverted testimony that the deceased father contributed to the support of his son although the parents were divorced and the child was in the custody of the mother. As pointed out in our original opinion, we find substantial evidence to support the findings and award of the' Commission; therefore, we adhere to our holding affirming this case. Rehearing denied.